NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 STEPHEN KERR EUGSTER,                           No. 15-35743

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-00375-JLR

   v.
                                                 MEMORANDUM*
 WASHINGTON STATE BAR
 ASSOCIATION, a Washington association;
 et al.

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Stephen Kerr Eugster, an attorney and member of the Washington State Bar

Association (“WSBA”), appeals pro se the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging freedom of speech and association claims under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the First and Fourteenth Amendments. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under Federal Rule of Civil

Procedure 12(b)(6), Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012)

(en banc), and we affirm.

      The district court properly dismissed Eugster’s claims relating to his

compulsory membership in the WSBA because an attorney’s mandatory

membership with a state bar association is constitutional. See Keller v. State Bar

of Cal., 496 U.S. 1, 13 (1990) (“[T]he compelled association and integrated bar are

justified by the State’s interest in regulating the legal profession and improving the

quality of legal services.”); Lathrop v. Donohue, 367 U.S. 820, 843 (1961)

(Brennan, J., plurality opinion) (state bar association may constitutionally require

compulsory membership and payment of dues without impinging on protected

rights of association). Contrary to Eugster’s contentions, this court cannot overrule

binding authority because “[a] decision of the Supreme Court will control that

corner of the law unless and until the Supreme Court itself overrules or modifies

it.” Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001).

      The district court properly dismissed Eugster’s claim that the WSBA

improperly funds certain activities because Eugster failed to allege facts sufficient

to show an improper use of his mandatory annual WSBA bar dues. See Keller, 496
U.S. at 14 (state bar may spend its members’ dues “for the purpose of regulating


                                          2                                    15-35743
the legal profession or improving the quality of the legal service available to the

people of the State” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                    15-35743